 
Exhibit 10.1

SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of November 3,
2017, between BioSig Technologies, Inc., a Delaware corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and permitted assigns, a “Purchaser” and collectively, the
“Purchasers”).


PREAMBLE
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement (the “Offering”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1       Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
“Accredited Investor” shall have the meaning ascribed to such term in Section
3.2(c).


“Acquiring Person” shall have the meaning ascribed to such term in Section 4.17.


“Action” shall have the meaning ascribed to such term in Section 3.1(j).


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.


“Authorized Share Failure” shall have the meaning ascribed to such term in
Section 4.8.


 “Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Buy-In” shall have the meaning ascribed to such term in Section 4.1(g).


“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Delaware, in
the form of Exhibit B attached hereto.


“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.


1

--------------------------------------------------------------------------------



“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount at such Closing and (ii) the Company’s obligations to deliver the
Securities to be issued and sold at such Closing, in each case, have been
satisfied or waived, but in no event later than the third Trading Day following
the date hereof in the case of such Closing.


“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, $0.001 par value, and any
other class of securities into which such securities may hereafter be
reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Haynes and Boone, LLP, 30 Rockefeller Plaza, 26th Floor,
New York, NY 10112, Attn: Rick Werner, Esq., facsimile: (212) 884-8234.
 
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Shares.


“Copyrights” shall have the meaning ascribed to such term in Section
3.1(o)(i)(3).


“Disclosure Letter” means that certain letter delivered by the Company to the
Purchasers simultaneously with the execution and delivery of this Agreement.


“Dispute Submission Deadline” shall have the meaning ascribed to such term in
Section 4.22(a)(ii).


“Disqualification Event” shall have the meaning ascribed to such term in Section
3.1(nn).


“Effective Date” means the date that the initial Registration Statement has been
declared effective by the Commission.


“Equity Line of Credit” shall have the meaning ascribed to such term in Section
4.24.


“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(mm).


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of (a) shares of Common Stock and options
to officers, employees, directors or consultants of the Company issued pursuant
to plans approved by a majority of the stockholders and a majority of the
independent members of the board of directors of the Company, (b) securities
upon the exercise or exchange of or conversion of any Securities issued
hereunder (subject to adjustment for forward and reverse stock splits and the
like that occur after the date hereof) and/or other securities exercisable or
exchangeable for or
2

--------------------------------------------------------------------------------



convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities and any term thereof have not been
amended since the date of this Agreement to increase the number of such
securities or to decrease the issue price, exercise price, exchange price or
conversion price of such securities and which securities and the principal terms
thereof are set forth on Schedule 3.1(g) of the Disclosure Letter, and described
in the SEC Reports filed not later than five (5) Business Days before the
Closing Date, (c) full or partial consideration in connection with a strategic
merger (including a reverse merger), acquisition, consolidation or purchase of
substantially all of the securities or assets of a corporation or other entity
which holders of such securities or debt are not at any time granted any
registration rights but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, and (d) securities in
connection with strategic license agreements and other partnering arrangements
so long as such issuances are not primarily for the purpose of raising capital
and which holders of such securities or debt are not at any time granted
registration rights.


“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.


“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).


“G&M” means Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New
York 11581, facsimile: (212) 697-3575.


“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).


“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).


“Investor Questionnaire” shall have the meaning ascribed to such term in Section
3.2(c).


“Issuer Covered Person” shall have the meaning ascribed to such term in Section
3.1(nn).


“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(d).
 
“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.


“Listing Default” shall have the meaning ascribed to such term in Section 4.9.


“Marks” shall have the meaning ascribed to such term in Section 3.1(o)(i)(1).


“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).


“Maximum Rate” shall have the meaning ascribed to such term in Section 5.21.


“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(r).


“OFAC” shall have the meaning ascribed to such term in Section 3.1(kk).


3

--------------------------------------------------------------------------------



“Offering” shall have the meaning ascribed to such term in the Preamble.


“Other Written Information” shall have the meaning ascribed to such term in
Section 3.2(e).


“Participation Maximum” shall have the meaning ascribed to such term in Section
4.12(a).


“Patents” shall have the meaning ascribed to such term in Section 3.1(o)(i)(2).


“Permitted Lien” means the individual and collective reference to the following:
(A) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP, (B) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries, or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien, and (C) Liens
incurred prior to or subsequent to the Closing Date in connection with: (1) any
accounts receivable factoring arrangement, (2) capital lease obligations and
purchase money indebtedness incurred in connection with the acquisition of
capital assets up to the purchase price of such assets and lease obligations
with respect to newly acquired or leased assets, and (3) any asset-backed credit
line or similar facility.


“Per Share Purchase Price” equals One Thousand Five Hundred Dollars ($1,500).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Pre-Notice” shall have the meaning ascribed to such term in Section 4.12(b).


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


 “Pro Rata Portion” shall have the meaning ascribed to such term in Section
4.12(e).


“Protection Period” shall mean the period during which any Purchaser holds ten
percent (10%) or more of the aggregate number of Shares or Warrants issued to
the Purchasers hereunder.


“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.2(b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.2(b).


4

--------------------------------------------------------------------------------



“Purchase Price” shall have the meaning ascribed to such term in Section 2.1.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.7.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit C
attached hereto.


“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Conversion Shares and Warrant Shares by each Purchaser as provided for in the
Registration Rights Agreement.


“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).


“Required Minimum” shall have the meaning ascribed to such term in Section 4.8.


“Required Dispute Documentation” shall have the meaning ascribed to such term in
Section 4.22(a)(ii).


“Rights in Mask Works” shall have the meaning ascribed to such term in Section
3.1(o)(i)(4).


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“SEC Reports” shall mean all reports, schedules, forms, statements and other
documents filed by the Company under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof, including the exhibits thereto and documents
incorporated by reference therein.


“Securities” means the Shares, the Conversion Shares, the Warrants and the
Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Securities Laws” means the securities laws of the United States or any state
thereof and the rules and regulations promulgated thereunder.
“Series D Preferred Stock” means the Series D Convertible Preferred Stock, par
value $0.001, of the Company, subject to the terms contained in the Certificate
of Designation.


“Share Purchase Price” shall have the meaning ascribed to such term in Section
2.1.


“Shares” means the shares of Series D Preferred Stock issued to the Purchasers
pursuant to this Agreement.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of
5

--------------------------------------------------------------------------------



borrowable shares of Common Stock). 


“Stock Option Plans” means the Stock Option Plans of the Company in effect as
the date of this Agreement, the principal terms of which have been disclosed in
the SEC Reports.
 
“Subscription Amount” means, as to each Purchaser at the Closing, the aggregate
amount of cash consideration to be paid for Shares and Warrants purchased
hereunder at the Closing as specified below such Purchaser’s name on the
signature page of this Agreement and next to the heading “Subscription Amount,”
in United States dollars and in immediately available funds.


“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
of the Disclosure Letter and shall, where applicable and with regard to future
events, also include any direct or indirect subsidiary of the Company identified
on the SEC Reports and formed or acquired after the date hereof.


“Termination Date” shall have the meaning ascribed to such term in Section
2.1(a).
“Trade Secrets” shall have the meaning ascribed to such term in Section
3.1(o)(i)(5).
“Trading Day” means a day on which the principal Trading Market is open for
trading; provided, that in the event that the Common Stock is not listed or
quoted for trading on a Trading Market on the date in question, then Trading Day
shall mean a Business Day.
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB or
the OTCQX (or any successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Certificate of Designation, the Warrants, all exhibits and schedules thereto
and hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
“Transfer Agent” means Action Stock Transfer, facsimile: 801.274.1088, and any
successor transfer agent of the Company.


“Variable Priced Equity Linked Instruments” shall have the meaning ascribed to
such term in Section 4.24.


“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.24.
 
“Warrants” means the Class A Common Stock purchase warrants delivered to the
Purchasers at the Closing in the form of Exhibit A attached hereto.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants, provided that any share of Common Stock issued upon exercise of the
Warrants shall not constitute an issued Warrant Share for purposes of this
Agreement after such share has been irrevocably sold pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144 without
further restrictions or conditions to transfer pursuant to Rule 144.
6

--------------------------------------------------------------------------------

ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  On one or more Closing Dates, upon the terms and subject
to the conditions set forth herein, substantially concurrent with the execution
and delivery of this Agreement by the parties hereto, the Company agrees to
sell, and each of the Purchasers, severally and not jointly, agrees to purchase
the Shares at a price for each Share equal to the Per Share Purchase Price,
together with Warrants to purchase in the aggregate shares of Common Stock equal
to fifty percent (50%) of all Purchasers’ Conversion Shares common stock
purchase warrants (such purchase and sale being the “Closing”).  The aggregate
of all of the per Share Purchase Prices for all Purchasers (the “Purchase
Price”) shall equal up to $2,000,000.  Prior to the Closing, each Purchaser
shall deliver to the Company, inter alia, such Purchaser’s Subscription Amount
as set forth on the signature page hereto executed by such Purchaser by a wire
transfer of immediately available funds, and the Company shall, on the Closing
Date, deliver to each Purchaser, inter alia, either written confirmation
(including via email) from the Transfer Agent that it has issued book entry
positions in the Shares of Series D Preferred Stock or physical certificates
representing such Shares as determined pursuant to Section 2.2(a).  The Company
and each Purchaser shall also deliver the other items set forth in Section 2.2
deliverable at the Closing.  Upon satisfaction of the covenants and conditions
set forth in Sections 2.2 and 2.3, the Closings shall occur at the offices of
G&M or such other location as the parties shall mutually agree.  There may be
more than one (1) Closing.  Notwithstanding anything herein to the contrary,
each Closing Date shall occur on or before November 30, 2017 (such outside date,
“Termination Date”).  If any Closing is not held on or before the Termination
Date, (i) all subscription documents executed by the Company or a Purchaser with
respect to such intended Closing shall be returned to the Company or such
Purchaser, as applicable, and (ii) each Subscription Amount shall be returned,
without interest or deduction to the Purchaser who delivered such Subscription
Amount.


NO MINIMUM NUMBER OF SHARES AND WARRANTS MUST BE SOLD IN ORDER FOR THE COMPANY
TO ACCEPT ANY SUBSCRIPTIONS AND CONDUCT A CLOSING, AND ALL NET PROCEEDS OF THE
OFFERING WILL BE IMMEDIATELY AVAILABLE FOR COMPANY PURPOSES.


2.2          Deliveries.
 
(a)           On the applicable Closing Date, the Company shall deliver or cause
to be delivered to the Purchasers the following:
 
(i)           this Agreement and the Registration Rights Agreement each duly
executed by the Company;
 
(ii)          a legal opinion of Company Counsel, substantially in the form of
Exhibit D attached hereto;
 
(ii)          written confirmation (including via email) from the Transfer Agent
that it has issued book entry positions in Shares of the Series D Preferred
Stock equal to such Purchaser’s portion of the Purchase Price divided by the Per
Share Purchase Price registered in the name of such Purchaser;
 
(iii)       Warrants registered in the name of such Purchaser to purchase up to
a number of shares of Common Stock equal to fifty percent (50%) of such
Purchaser’s Conversion Shares (assuming the Shares calculated pursuant to clause
(iii) above are
7

--------------------------------------------------------------------------------



fully converted at the Closing), with an initial exercise price of $1.75 per
Warrant Share, subject to adjustment therein;


(iv)        reserved;


(v)          The Company shall have delivered a certificate, executed on behalf
of the Company by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in Section 2.3(b); and
 
(vi)          The Company shall have delivered a certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.


(b)          On or prior to the applicable Closing Date, each Purchaser shall
deliver or cause to be delivered to the Company the following:
 
(i)          this Agreement and the Registration Rights Agreement each duly
executed by such Purchaser;
 
(ii)         such Purchaser’s completed and duly executed Investor
Questionnaire; and


(iii)        such Purchaser’s Subscription Amount by wire transfer to the
accounts previously specified by the Company.
  
2.3           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)          the accuracy in all material respects (determined without regard to
any materiality, Material Adverse Effect or other similar qualifiers therein)
when made and on the Closing Date of the representations and warranties of the
Purchasers contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);
 
(ii)         all obligations, covenants and agreements of each Purchaser under
this Agreement required to be performed at or prior to the Closing Date shall
have been performed in all material respects; and
 
(iii)       the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.


(b)          The respective obligations of a Purchaser hereunder in connection
with the Closing, unless waived by such Purchaser, are subject to the following
conditions being met:
 
8

--------------------------------------------------------------------------------



(i)           the accuracy in all material respects (determined without regard
to any materiality, Material Adverse Effect or other similar qualifiers therein)
when made and on the Closing Date of the representations and warranties of the
Company contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);
 
(ii)          all Required Approvals, obligations, covenants and agreements of
the Company under this Agreement required to be performed at or prior to the
Closing Date shall have been performed;
 
(iii)         the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;
 
(iv)         there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and
 
(v) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market and, at any time from the date hereof prior to the Closing Date, trading
in securities generally as reported by Bloomberg L.P. shall not have been
suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.


2.4          Purchaser’s Right To Terminate.   Anything in any of the
Transaction Documents to the contrary notwithstanding, each Purchaser has the
right to demand and receive back from the Company such Purchaser’s Subscription
Amount at any time until a Closing takes place in connection with such
Subscription Amount.  UNDER NO CIRCUMSTANCES WILL THE PURCHASER’S SUBSCRIPTION
AMOUNT BE DELIVERED TO OR UNDER THE CONTROL OR AUTHORITY OF ANY PLACEMENT AGENT
OR BROKER.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1          Representations and Warranties of the Company. Except as set forth
in (i) the SEC Reports filed and publicly available prior to the date of this
Agreement and excluding any disclosures set forth therein to the extent they are
cautionary, predictive or forward-looking statements (including under the
captions “Risk Factors” or “Forward-Looking Statements”) and excluding the
exhibits and schedules to such Company SEC Reports (it being understood that any
disclosure in the Company SEC Reports shall be deemed disclosed with respect to
any section of this Article III only to the extent that it is referred to in
such section) and (ii) the Disclosure Letter, which Disclosure Letter shall be
deemed a part hereof, the Company hereby makes the following representations and
warranties to each Purchaser as of the Closing Date:
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a) of the Disclosure Letter. The Company
owns, directly or indirectly,
9

--------------------------------------------------------------------------------



a majority of the capital stock or other equity interests of each Subsidiary
free and clear of any Liens, other than Permitted Liens, subject to restrictions
under applicable laws, and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.


(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in:  (i) a material adverse effect on the legality, validity or enforceability
of any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of each of this Agreement and the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except:  (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other laws
of general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.


(d)           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) by the Company or any
Subsidiary under, result in the creation of any Lien upon any of the properties
or assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without
10

--------------------------------------------------------------------------------



notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including Securities Laws), or by which any property or
asset of the Company or a Subsidiary is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not have or reasonably be expected
to result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.   Except as disclosed on Schedule
3.1(e) of the Disclosure Letter, the Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other provincial or foreign or
domestic federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filings required pursuant to Section
4.4 of this Agreement, (ii) the filing with the Commission pursuant to the
Registration Rights Agreement, and (iii) the filing of a Form D with the
Commission (collectively, the “Required Approvals”).
 
(f)           Issuance of the Securities.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens other than restrictions on transfer provided for in the
Transaction Documents and Liens resulting from the activities of any Purchaser.
The Company has reserved from its duly authorized capital stock the maximum
stated number of Shares, Conversion Shares and Warrant Shares issuable pursuant
to this Agreement and the Warrants.


(g)           Capitalization.  The capitalization of the Company is as set forth
in Schedule 3.1(g) of the Disclosure Letter. The Company has not issued any
capital stock since its most recently filed periodic report under the Exchange
Act, other than pursuant to the exercise of employee stock options under the
Stock Option Plans, the issuance of shares of Common Stock to employees pursuant
to the Stock Option Plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act.  Other than as set forth on Schedule
3.1(g) of the Disclosure Letter, no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except as disclosed
on Schedule 3.1(g) of the Disclosure Letter, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or material contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. Except as set forth on Schedule 3.1(g) of the Disclosure Letter,
the issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and nonassessable, have been issued
in material compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
11

--------------------------------------------------------------------------------



for the issuance and sale of the Securities.  Except as disclosed on Schedule
3.1(g) of the Disclosure Letter, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.
 
(h)          Form 8-K; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 12(g), 13(a) or 15(d) thereof, for the two years preceding the date
hereof on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
Form 8-K described in Section 4.4, upon its filing, will comply in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The latest audited financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP and are subject to
normal, immaterial, year-end audit adjustments, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.


(i)           Material Changes; Undisclosed Events, Liabilities or
Developments.  Except as disclosed on Schedule 3.1(i) of the Disclosure Letter,
since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
not later than five Trading Days prior to the date hereof: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade
payables, and accrued expenses incurred in the ordinary course of business
consistent with past practice, (B) transaction expenses incurred in connection
with the Transaction Documents, and (C) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except for the issuances set forth on Schedule 3.1(g) of
the Disclosure Letter. The Company does not have pending before the Commission
any request for confidential treatment of information. Except for the issuance
of the Securities contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists, or is reasonably
expected to occur or exist, with respect to the Company or its Subsidiaries or
their
12

--------------------------------------------------------------------------------



respective businesses, properties, operations, assets or financial condition,
that would be required to be disclosed by the Company under applicable
Securities Laws at the time this representation is made or deemed made that has
not been publicly disclosed at least one (1) Trading Day prior to the date that
this representation is made.
 
(j)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) that would, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse Effect,
nor to the knowledge of the Company is there any reasonable basis for any such
Action that would, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor any
Subsidiary, nor, to the Company’s knowledge, any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under Securities Laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or, to
the knowledge of the Company, any current or former director or officer of the
Company, nor any current or former officer, director, control person, principal
shareholder, or creditor with respect to the relationship of any of the
foregoing to the Company, nor to the knowledge of the Company is there any
reasonable basis for any of the foregoing. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.


(k)           Labor Relations.  No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.  None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good.  To the knowledge of the Company,
no executive officer of the Company or any Subsidiary, is, or is now expected by
the Company to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, which could reasonably be expected to
result in a Material Adverse Effect and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.  The Company and its
Subsidiaries are in compliance with all applicable U.S. federal, state, local
and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(l)           Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court,
13

--------------------------------------------------------------------------------



arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.
 
(m)          Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as actually conducted and as described in the SEC Reports,
except where the failure to possess such permits could not reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.
 
(n)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Permitted Liens.  Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance, except where the non-compliance would not reasonably be
expected to result in a Material Adverse Effect.


(o)          Intellectual Property.


 (i)          The term “Intellectual Property Rights” includes:


1.
the name of the Company, all fictional business names, trading names, registered
and unregistered trademarks, service marks, and applications (collectively,
“Marks'');

2.
all patents and patent applications (collectively, “Patents'');

3.
all copyrights in both published works and unpublished works (collectively,
“Copyrights”);

4.
all rights in mask works (collectively, “Rights in Mask Works''); and

5.
all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints (collectively, “Trade Secrets'');

owned, used, or licensed by the Company as licensee or licensor.
(ii)          Agreements.  The SEC Reports contain a complete and accurate list
of all material contracts relating to the Company’s Intellectual Property Rights
to which the Company is a party or by which the Company is bound, except for any
license implied by the sale of a product and perpetual, paid-up licenses for
commonly available software programs with a value of less than $10,000 under
which the Company is the licensee. There are no outstanding and, to the
Company’s knowledge, no threatened disputes or disagreements with respect to any
such agreement.
14

--------------------------------------------------------------------------------

(iii) Know-How Necessary for the Business.  To the Company’s knowledge: the
Company’s Intellectual Property Rights are all those necessary for the operation
of the Company’s businesses as it is currently conducted or as represented, in
writing, to the Purchasers to be conducted. To the Company’s knowledge: the
Company is the owner of all right, title, and interest in and to each of the
Intellectual Property Rights, free and clear of all liens, security interests,
charges, encumbrances, equities, and other adverse claims, and has the right to
use all of the Intellectual Property Rights, subject in each case to Permitted
Liens.  To the Company’s knowledge, no employee of the Company has entered into
any contract that restricts or limits in any way the scope or type of work in
which the employee may be engaged or requires the employee to transfer, assign,
or disclose information concerning his work to anyone other than of the Company.
 
(iv) Know-How Necessary for the Business.  To the extent the Company owns any
Patents: (A) the SEC Reports contain a complete and accurate list of all of the
Company’s Patents; (B) the Company is the owner of all right, title and interest
in and to each of the Patents, free and clear of all Liens and other adverse
claims other than Permitted Liens; (C) all of the issued Patents are currently
in compliance with formal legal requirements (including payment of filing,
examination, and maintenance fees and proofs of working or use), are valid and
enforceable, and, except as set forth on Schedule 3.1(o) of the Disclosure
Letter, are not subject to any maintenance fees or taxes or actions falling due
within ninety days after the Closing Date; (D) no Patent has been or is now
involved in any interference, reissue, reexamination, or opposition proceeding;
and (E) to the Company’s knowledge: (1) there is no potentially interfering
patent or patent application of any third party, and (2) no Patent is infringed
or has been challenged or threatened in any way. To the Company’s knowledge,
none of the products manufactured and sold, nor any process or know-how used, by
the Company infringes or is alleged to infringe any patent or other proprietary
right of any other Person.
 
(v) Trademarks.  To the extent the Company owns any Marks: (A) the SEC Reports
contain a complete and accurate list and summary description of all Marks;
(B) the Company is the owner of all right, title, and interest in and to each of
the Marks, free and clear of all Liens and other adverse claims other than
Permitted Liens; (C) all Marks that have been registered with the United States
Patent and Trademark Office are currently in compliance with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Closing Date; (D) except as set forth in Schedule 3.1(o)
of the Disclosure Letter, no Mark has been or is now involved in any opposition,
invalidation, or cancellation and, to the Company’s knowledge, no such action is
threatened with respect to any of the Marks and (E) to the Company’s knowledge:
(1) there is no potentially interfering trademark or trademark application of
any third party, and (2) no Mark is infringed or has been challenged or
threatened in any way. To the Company’s knowledge, none of the Marks used by the
Company infringes or is alleged to infringe any trade name, trademark, or
service mark of any third party.
 
(vi) Copyrights.  To the extent the Company owns any Copyrights: (A) the
15

--------------------------------------------------------------------------------



SEC Reports contain a complete and accurate list of all Copyrights; (B) the
Company is the owner of all right, title, and interest in and to each of the
Copyrights, free and clear of all Liens and other adverse claims other than
Permitted Liens; (C) except as set forth on Schedule 3.1(o) of the Disclosure
Letter, all the Copyrights have been registered and are currently in compliance
with formal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
date of the Closing; (D) no Copyright is infringed or, to the Company’s
knowledge, has been challenged or threatened in any way; (E) to the Company’s
knowledge, none of the subject matter of any of the Copyrights infringes or is
alleged to infringe any copyright of any third party or is a derivative work
based on the work of a third party; and (F) all works encompassed by the
Copyrights have been marked with the proper copyright notice.
 
(vii) Trade Secrets. With respect to each Trade Secret of the Company, the
documentation relating to such Trade Secret is current, accurate, and sufficient
in detail and content to identify and explain it and to allow its full and
proper use without reliance on the knowledge or memory of any individual. The
Company has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of its Trade Secrets.  The Company has good title and
an absolute (but not necessarily exclusive) right to use the Company’s Trade
Secrets subject to Permitted Liens. The Company’s Trade Secrets are not part of
the public knowledge or literature, and, to the Company’s knowledge, have not
been used, divulged, or appropriated either for the benefit of any Person (other
than the Company) or to the detriment of the Company. Except as set forth on
Schedule 3.1(o) of the Disclosure Letter, no Trade Secret of the Company is
subject to any adverse claim or has been challenged or threatened in any way.
 
(p)           Insurance.  The Company and the Subsidiaries are currently insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged.  A description of the principal terms
of the Company’s directors and officers insurance policy and the name and
contact information for the issuer of such policy are set forth on Schedule
3.1(p) of the Disclosure Letter.  Neither the Company nor any Subsidiary
believes that it will not be able to acquire insurance coverage at reasonable
cost as may be necessary to continue its business.
 
(q)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $100,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company except as disclosed on Schedule
3.1(g) of the Disclosure Letter.
 
16

--------------------------------------------------------------------------------



(r)         Money Laundering.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened, nor is there, to the knowledge of the Company or any
Subsidiary, any reasonable basis for any of the foregoing.


(s)           Certain Fees.  Except as set forth on Schedule 3.1(s) of the
Disclosure Letter, no brokerage, finder’s fees, commissions or due diligence
fees are or will be payable by the Company or any Subsidiary to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the
Transaction Documents.  The Purchasers shall have no obligation with respect to
any fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section 3.1(s) that may be due in connection
with the transactions contemplated by the Transaction Documents.  The due
diligence fee described on Schedule 3.1(s) will be applied to the Subscription
Amount of the Purchaser identified on Schedule 3.1(s).
  
(t)           Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, registration under the
Securities Act is not required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.


(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(v)           Registration Rights.   Except as set forth on Schedule 3.1(v) of
the Disclosure Letter, and other than each of the Purchasers, no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company or any Subsidiary.
 
(w)          Listing and Maintenance Requirements.   The Common Stock is quoted
on the OTCQB maintained by OTC Markets Group, Inc. under the symbol BSGM. 
Except as set forth on Schedule 3.1(w) of the Disclosure Letter or disclosed in
the SEC Reports, the Company has not, in the twenty-four (24) months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.


(x)         Application of Takeover Protections.  The Company’s  Board of
Directors has approved the Transaction Documents under Section 203(a)(1) of the
General Corporation Law of the State of Delaware (the “DGCL”)  in order  to
render the restrictions on “business combinations” (as defined in Section 203 of
the DGCL) inapplicable  to the execution, delivery
17

--------------------------------------------------------------------------------



or performance of the Transaction Documents, including  without limitation as a
result of the Company’s issuance of the Securities and the Purchasers’ ownership
of the Securities.


(y)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information.   The Company understands and confirms that the Purchasers will
rely on the foregoing representation in effecting transactions in securities of
the Company.  All of the disclosure furnished by or on behalf of the Company to
the Purchasers regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, including the Disclosure
Letter, taken as a whole is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. For the avoidance of doubt, information
disclosed in one section of the Disclosure Letter shall not be deemed disclosed
in any other section of the Disclosure Letter unless there is an explicit cross
reference to such other section. The Company acknowledges and agrees that no
Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.


(z)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor, to the knowledge of the Company, any of its Affiliates, nor any Person
acting on its or, to the knowledge of the Company, their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities by the Company to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(aa)         Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the aggregate Subscription Amount from all the Purchasers: (i) the
fair saleable value of the  assets of the Company and its Subsidiaries taken as
a whole exceeds the amount that will be required to be paid on or in respect of
the existing debts and other liabilities (including known contingent
liabilities) of the Company and its Subsidiaries as they mature, (ii) the assets
of the Company and its Subsidiaries do not constitute unreasonably small capital
to carry on its business as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company and its Subsidiaries
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company and its Subsidiaries
together with the proceeds the Company would receive, were they to liquidate all
of their assets, after taking into account all anticipated uses of the cash,
would be sufficient to pay all amounts on or in respect of their liabilities
when such amounts are required to be paid.  The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
The SEC Reports set forth all Liens and outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or
18

--------------------------------------------------------------------------------



amounts owed in excess of $250,000 (other than trade accounts payable incurred
in the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $250,000
due under leases required to be capitalized in accordance with GAAP.  The
Company is not in default with respect to any Indebtedness.


(bb)        Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all required
United States federal, state and local income and all foreign income and
franchise tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  Except as
disclosed on Schedule 3.1(bb) of the Disclosure Letter, there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company or of any Subsidiary know of no
reasonable basis for any such claim.
 
(cc)         No General Solicitation.  Neither the Company nor, to the knowledge
of the Company, any person acting on behalf of the Company has offered or sold
any of the Securities by any form of general solicitation or general
advertising. The Company has offered the Securities for sale only to the
Purchasers and certain other “accredited investors” within the meaning of Rule
501 under the Securities Act.
 
(dd)        Foreign Corrupt Practices.  Neither the Company nor any Subsidiary,
nor to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is  in violation of law or (iv) violated in any
material respect any provision of FCPA.
 
(ee)         Accountants.  The Company’s accounting firm is set forth on
Schedule 3.1(ee) of the Disclosure Letter of the Disclosure Letter.  To the
knowledge and belief of the Company, such accounting firm is registered with the
Public Company Accounting Oversight Board, and shall express its opinion with
respect to the financial statements to be included in the Company’s Annual
Report for the fiscal year ending December 31, 2017.
 
(ff)          No Disagreements with Accountants and Lawyers.  Except as set
forth on Schedule 3.1(ff) of the Disclosure Letter, there are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.


19

--------------------------------------------------------------------------------



(gg)        Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.


(hh)        Acknowledgment Regarding Purchaser’s Trading Activity.  Anything in
this Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 4.20 hereof), it is understood and acknowledged by the Company that: (i)
none of the Purchasers has been asked by the Company to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term, (ii) past or
future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
“short” position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction.  The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities in accordance
with all applicable laws at various times during the period that the Securities
are outstanding, including, without limitation, during the periods that the
value of the Warrant Shares deliverable with respect to Securities are being
determined, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
  
(ii)           Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.


(jj)           Stock Option Plans.  Except as set forth in the SEC Reports, as
of the date hereof, no stock options have been granted, nor any commitments made
to grant stock options, under the Stock Option Plans, and neither the Company
nor any Subsidiary has ever had an option plan, other than the Stock Option
Plans and other stock option plans which were described in the SEC Reports and
are no longer in effect.  The Company has not knowingly granted, and there is no
and has been no Company policy or practice to knowingly grant, stock options
prior to, or otherwise knowingly coordinate the grant of stock options with, the
release
20

--------------------------------------------------------------------------------



or other public announcement of material information regarding the Company or
its Subsidiaries or their financial results or prospects.
 
(kk)         Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary  nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).


(ll)          Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 12(g) of the
Exchange Act.  Pursuant to the provisions of the Exchange Act.  As of the
Closing Date, the Company is not a “shell company” nor “former shell company” as
those terms are employed in Rule 144 under the Securities Act.


(mm)          Sarbanes-Oxley; Internal Accounting Controls.  The Company and the
Subsidiaries are in material compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and
any and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the Closing Date. 
The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the internal control over financial reporting (as
such term is defined in the Exchange Act) of the Company and its Subsidiaries
that have materially affected, or is reasonably likely to materially affect,
the  internal control over financial reporting of the Company and its
Subsidiaries.


(nn)          No Disqualification Events.  With respect to the Securities to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering hereunder, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable
care to determine
21

--------------------------------------------------------------------------------



whether any Issuer Covered Person is subject to a Disqualification Event.  The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and will furnish to the Purchasers a copy of any disclosures
provided thereunder.


3.2          Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):
 
(a)           Organization; Authority.  Such Purchaser is either an individual
or an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser.  Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. If such Purchaser is
an entity, the address of its principal place of business is as set forth on the
signature page hereto, and if such Purchaser is an individual, the address of
its principal residence is as set forth on the signature page hereto.
 
(b)           Understandings or Arrangements.  Such Purchaser understands that
the Securities are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws).  Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.
 
(c)           Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants it will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act. Such Purchaser has the
authority and is duly and legally qualified to purchase and own the Securities.
Such Purchaser is able to bear the risk of such investment for an indefinite
period and to afford a complete loss thereof. Such Purchaser has provided the
information in the Accredited Investor Questionnaire attached hereto as Exhibit
E
22

--------------------------------------------------------------------------------



(the “Investor Questionnaire”). The information set forth on the signature pages
hereto and the Investor Questionnaire regarding such Purchaser is true and
complete in all respects. Except as disclosed in the Investor Questionnaire,
such Purchaser has had no position, office or other material relationship within
the past three years with the Company or Persons (as defined below) known to
such Purchaser to be affiliates of the Company, and is not a member of the
Financial Industry Regulatory Authority or an “associated person” (as such term
is defined under the FINRA Membership and Registration Rules Section 1011).
 
(d)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)           Information on Company. Such Purchaser has been furnished with or
has had access to the EDGAR Website of the Commission to the Company’s filings
made with the Commission during the period from the date that is two years
preceding the date hereof through the tenth business day preceding the Closing
Date in which such Purchaser purchases Securities hereunder, including but not
limited to the Risk Factor section of the Company’s Annual Report on Form 10-K
filed with the Commission for the fiscal year ended December 31, 2016
(hereinafter referred to collectively as the “SEC Reports”).  Purchasers are not
deemed to have any knowledge of any information not included in the Reports
unless such information is delivered in the manner described in the next
sentence.  In addition, such Purchaser may have received in writing from the
Company such other information concerning its operations, financial condition
and other matters as such Purchaser has requested, identified thereon as OTHER
WRITTEN INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors such Purchaser deems material in
deciding on the advisability of investing in the Securities.  Such Purchaser was
afforded (i) the opportunity to ask such questions as such Purchaser deemed
necessary of, and to receive answers from, representatives of the Company
concerning the merits and risks of acquiring the Securities; (ii) the right of
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
such Purchaser to evaluate the Securities; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to acquiring the Securities.
 
(f)           Certain Transactions and Confidentiality.  Such Purchaser
understands and agrees that the Securities have not been registered under the
Securities Act or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the
Securities Act, and that such Securities must be held indefinitely unless a
subsequent disposition is registered under the Securities Act or any applicable
state securities laws or is exempt from such registration. Such Purchaser
understands and agrees that the Securities are being offered and sold to such
Purchaser in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and regulations and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.
 
(g)           Communication of Offer. Such Purchaser is not purchasing the
Securities as a
23

--------------------------------------------------------------------------------



result of any “general solicitation” or “general advertising,” as such terms are
defined in Regulation D, which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.
 
(h)            No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
(i)             No Conflicts. The execution, delivery and performance of this
Agreement and performance under the other Transaction Documents and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto or thereto do not and will not (i) result in a
violation of such Purchaser’s charter documents, bylaws or other organizational
documents, if applicable, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement to which such Purchaser is a party, nor (iii) result in a
violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to such Purchaser or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on such Purchaser). Such
Purchaser is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or perform under the other Transaction Documents nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.
 
(j)              Certain Transactions and Confidentiality.  Other than
consummating the transactions contemplated hereunder, such Purchaser has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that such Purchaser first received a written term
sheet of the Offering from the Company setting forth the material terms of the
transactions contemplated hereunder and ending immediately prior to the
execution hereof. Notwithstanding the foregoing, in the case of a Purchaser that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).  Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect Short Sales or similar
transactions after the Closing Date.
 
(k)             Pre-Existing Relationships.  The Purchaser represents and
warrants that: (i) the Purchaser has a prior substantial pre-existing
relationship with the Company, the Purchaser is not
24

--------------------------------------------------------------------------------



investing in the Offering in connection with or as a result of any registration
statement on Form S-1, filed with the SEC by the Company   and (ii) no
Securities were offered or sold to it by means of any form of general
solicitation or general advertising, and in connection therewith, the Purchaser
did not (A) receive or review any advertisement, article, notice or other
communication published in a newspaper or magazine or similar media or broadcast
over television or radio, whether closed circuit, or generally available; or (B)
attend any seminar meeting or industry investor conference whose attendees were
invited by any general solicitation or general advertising; or (C) observe any
website or filing of the Company with the SEC in which any offering of
securities by the Company was described and as a result learned of any offering
of securities by the Company.
 
(l)           Survival. The foregoing representations and warranties shall
survive the Closing Date.
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1         Transfer Restrictions.


(a)          Securities Laws. The Securities may only be disposed of in
compliance with state and federal securities laws.  In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.1(c), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  As a condition of such
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement, and the Registration Rights Agreement, and shall have the rights
and obligations of a Purchaser under this Agreement and the other Transaction
Documents.
 
(b)          Legend.  The Purchasers agree to the imprinting, so long as is
required by this Section 4.1, of a legend on any of the Securities in the
following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES [FOR] WHICH THIS SECURITY IS
EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF
25

--------------------------------------------------------------------------------



COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.  TO THE EXTENT PERMITTED BY APPLICABLE
SECURITIES LAWS, THIS SECURITY [AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH
A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.
 
(c)          Pledge.  The Company acknowledges and agrees that a Purchaser may
from time to time pledge pursuant to a bona fide margin agreement with a
registered broker-dealer or grant a security interest in some or all of the
Securities to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and who agrees to be bound by
the provisions of this Agreement and the Registration Rights Agreement and, if
required under the terms of such arrangement, such Purchaser may transfer pledge
or secure Securities to the pledgees or secured parties.  Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge.  At
such Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities including, if the
Securities are subject to registration pursuant to the Registration Rights
Agreement, the preparation and filing of any required prospectus supplement
under Rule 424(b)(3) under the Securities Act or other applicable provision of
the Securities Act to appropriately amend the list of selling stockholders
thereunder.


(d)          Legend Removal. Certificates evidencing the Conversion Shares and
Warrant Shares shall not contain any legend (including the legend set forth in
Section 4.1(b) hereof): (i) while a registration statement (including the
Registration Statement) covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Conversion Shares and
Warrant Shares pursuant to Rule 144, or (iii) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date if required by the Transfer Agent to effect
the removal of the legend hereunder. If all or any portion of a Warrant is
exercised, or Shares are converted, at a time when there is an effective
registration statement to cover the resale of the Warrant Shares or Conversion
Shares, as applicable, or if such Warrant Shares or Conversion Shares, as
applicable, may be sold under Rule 144 or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Warrant Shares or Conversion Shares, as applicable, shall be issued free of
all legends.  The Company agrees that following such time as such legend is no
longer required under this Section 4.1(d), it will, no later than two (2)
Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent of a certificate representing the Conversion Shares or Warrant
Shares, as applicable, issued with a restrictive legend (such second Trading
Day, the “Legend Removal Date”), deliver or cause to be delivered to such
Purchaser a certificate representing such shares that is free from all
restrictive and other legends.  The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4.  In lieu of delivering physical
certificates representing the unlegended shares, upon request of a Purchaser, so
long as the certificates therefor do not bear a legend and the Purchaser is not
obligated to return such certificate for the placement of a legend thereon, the
Company shall cause its transfer agent to
26

--------------------------------------------------------------------------------



electronically transmit the unlegended shares by crediting the account of
Purchaser’s prime broker with the Depository Trust Company through its Deposit
Withdrawal At Custodian system, provided that the Company’s Common Stock is DTC
eligible and the Company’s transfer agent participates in the Deposit Withdrawal
at Custodian system.  Such delivery must be made on or before the Legend Removal
Date.


(e)          Legend Removal Default.  In addition to such Purchaser’s other
available remedies, the Company shall pay to a Purchaser, in cash, as partial
liquidated damages and not as a penalty, for each $1,000 of Underlying Shares
(based on the VWAP of the Common Stock on the date such Securities are submitted
to the Transfer Agent) delivered for removal of the restrictive legend and
subject to Section 4.1(c), $2.50 per Trading Day for each Trading Day after the
Legend Removal Date (increasing to $5 per Trading Day after the second Trading
Day) until such certificate is delivered without a legend.  Nothing herein shall
limit such Purchaser’s right to pursue actual damages for the Company’s failure
to deliver certificates representing any Securities as required by the
Transaction Documents, and such Purchaser shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.


(f)                  DWAC.  In lieu of delivering physical certificates
representing the unlegended shares, upon request of a Purchaser, so long as the
certificates therefor do not bear a legend and the Purchaser is not obligated to
return such certificate for the placement of a legend thereon, the Company shall
cause its transfer agent to electronically transmit the unlegended shares by
crediting the account of Purchaser’s prime broker with the Depository Trust
Company through its Deposit Withdrawal At Custodian system, provided that the
Company’s Common Stock is DTC eligible and the Company’s transfer agent
participates in the Deposit Withdrawal at Custodian system. Such delivery must
be made on or before the Legend Removal Date.


(g)          Injunction. In the event a Purchaser shall request delivery of
Conversion Shares or Warrant Shares as described in this Section 4.1 and the
Company is required to deliver such Securities, the Company may not refuse to
deliver such Securities based on any claim that such Purchaser or anyone
associated or affiliated with such Purchaser has not complied with Purchaser’s
obligations under the Transaction Documents, or for any other reason, unless, an
injunction or temporary restraining order from a court, on notice, restraining
and or enjoining delivery of such unlegended Securities shall have been sought
and obtained by the Company.


(h)          Buy-In.  In addition to any other rights available to Purchaser, if
the Company fails to deliver to a Purchaser Shares as required pursuant to this
Agreement and after the Legend Removal Date, the Purchaser, or a broker on the
Purchaser’s behalf, purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by such Purchaser of
the shares of Common Stock which the Purchaser was entitled to receive in
unlegended form from the Company (a “Buy-In”), then the Company shall promptly
pay in cash to the Purchaser (in addition to any remedies available to or
elected by the Purchaser) the amount, if any, by which (A) the Purchaser’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as unlegended Shares,
together with interest thereon at a rate of 12% per annum accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Purchaser
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of shares of Common
Stock delivered to the Company for reissuance as unlegended shares, the Company
shall be required to pay the Purchaser $1,000,
27

--------------------------------------------------------------------------------



plus interest, if any. The Purchaser shall provide the Company written notice
indicating the amounts payable to the Purchaser in respect of the Buy-In.
 
4.2    Furnishing of Information; Public Information.


(a)      Until the earliest of the time that (i) no Purchaser owns any
Securities, (ii) the Warrants have expired, or (iii) five (5) years after the
Closing Date, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act even if the Company is not then subject to the
reporting requirements of the Exchange Act.


(b)           At any time commencing on the Closing Date and ending at such time
that all of the Securities may be sold without the requirement for the Company
to be in compliance with Rule 144(c)(1) and otherwise without restriction or
limitation pursuant to Rule 144, if the Company shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) (a “Public
Information Failure”) then, in addition to such Purchaser’s other available
remedies, the Company shall pay to a Purchaser, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Securities, an amount in cash equal to 0.25% of the
aggregate Subscription Amount and purchase price of Warrant Shares (based on the
exercise price actually paid for such Warrant Shares) of such Purchaser’s
Securities held by such Purchaser on the day of a Public Information Failure and
on every thirtieth (30th) day (pro-rated for periods totaling less than thirty
days) thereafter until the earlier of (a) the date such Public Information
Failure is cured and (b) such time that such public information is no longer
required  for the Purchasers to transfer the Underlying Shares pursuant to Rule
144.  The payments to which a Purchaser shall be entitled pursuant to this
Section 4.2(b) are referred to herein as “Public Information Failure Payments.” 
Public Information Failure Payments shall be paid on the earlier of (i) the last
day of the calendar month during which such Public Information Failure Payments
are incurred and (ii) the third (3rd) Business Day after the event or failure
giving rise to the Public Information Failure Payments is cured.  In the event
the Company fails to make Public Information Failure Payments in a timely
manner, such Public Information Failure Payments shall bear interest at the rate
of 1% per month (prorated for partial months) until paid in full. Nothing herein
shall limit such Purchaser’s right to pursue actual damages for the Public
Information Failure, and such Purchaser shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.
 
4.3          Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities by the Company in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
 
4.4           Securities Laws Disclosure; Publicity.  The Company shall, by 9:00
a.m. (New York City time) on the third (3rd) Trading Day immediately following
the Closing Date, issue a press release disclosing the material terms of the
transactions contemplated hereby, and shall file a Current Report on Form 8-K
including the Transaction Documents as exhibits thereto within the time period
required by the Exchange Act.  From and after the issuance of such press release
and Form 8-K, the Company represents
28

--------------------------------------------------------------------------------



to the Purchasers that it shall have publicly disclosed all material, non-public
information delivered to any of the Purchasers by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. The Company and each Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Purchaser shall issue any such press
release nor otherwise make any such public statement without the prior consent
of the Company, with respect to any press release of any Purchaser, or without
the prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market unless the
name of such Purchaser is already included in the body of the Transaction
Documents, without the prior written consent of such Purchaser, except: (a) as
required by federal securities law in connection with the filing of final
Transaction Documents with the Commission and (b) to the extent such disclosure
is required by law or Trading Market regulations, in which case the Company
shall provide the Purchasers with prior notice of such disclosure permitted
under this clause (b).


4.5           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have entered into a
written agreement with the Company regarding the confidentiality and use of such
information.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.
 
4.6           Use of Proceeds.  The Company will use the net proceeds to the
Company from the sale of the Shares and Warrants hereunder for the purposes set
forth on Schedule 4.6 of the Disclosure Letter.  The Company shall not use such
proceeds: (a) for the satisfaction of any portion of the Company’s debt (other
than payment of trade payables in the ordinary course of the Company’s business
and prior practices), (b) for the redemption of any Common Stock or Common Stock
Equivalents, (c) for the settlement of any outstanding litigation (except for
payments pursuant to settlement agreements entered into prior to the date hereof
and disclosed in the SEC Reports or in the Disclosure Letter), or (d) in
violation of the law, including FCPA or OFAC. 


4.7           Indemnification of Purchasers.   Subject to the provisions of this
Section 4.7, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or
29

--------------------------------------------------------------------------------



covenants under the Transaction Documents or any agreements or understandings
such Purchaser Party may have with any such stockholder or any violations by
such Purchaser Party of Securities Laws or any conduct by such Purchaser Party
which constitutes fraud, gross negligence, willful misconduct or malfeasance). 
If any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party.  Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
Purchaser Party’s counsel, a material conflict on any material issue between the
position of the Company and the position of such Purchaser Party, in which case
the Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel for all Purchaser Parties.  The Company will not
be liable to any Purchaser Party under this Agreement (iv) for any settlement by
a Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed; or (v) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents.  The indemnification required
by this Section 4.7 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.


4.8          Reservation of Common Stock.  As of the date hereof, the Company
has reserved for each Purchaser and the Company shall continue to reserve and
keep available at all times, free of preemptive rights, a sufficient number of
shares of Common Stock for each Purchaser for the purpose of enabling the
Company to issue the Conversion Shares issuable upon complete conversion of the
Shares issued pursuant to this Agreement and Warrant Shares issuable upon
complete exercise of the Warrants (such amount being the “Required Minimum”). 
If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date (an “Authorized Share Failure”), then the Board of Directors shall use
commercially reasonable efforts to amend the Company’s certificate of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the Required Minimum at such time, as soon as possible and in
any event not later than the 90th day after such date.  Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than ninety
(90) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock.  In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its commercially reasonable efforts to solicit its stockholders' approval of
such increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal. 
Notwithstanding the foregoing, if any such time of an Authorized Share Failure,
the Company is able to obtain the written consent of a majority of the shares of
its issued and outstanding Common Stock to approve the increase in the number of
authorized shares of Common Stock without soliciting its stockholders, the
Company may satisfy this obligation by obtaining such consent and submitting for
filing with the SEC an Information Statement on Schedule 14C.  Calculations
hereunder with reference to Warrant Shares will be made assuming exercise of the
Warrants on a cash basis.


4.9        Listing of Common Stock. The Company hereby agrees to use
commercially reasonable
30

--------------------------------------------------------------------------------



efforts to maintain the listing or quotation of the Common Stock on the Trading
Market on which it is currently listed, and prior to the Closing, the Company
shall apply to list or quote all of the Conversion Shares and Warrant Shares on
such Trading Market and use commercially reasonable efforts to secure the
listing of all of the Conversion Shares and Warrant Shares on such Trading
Market. The Company further agrees, if the Company applies to have the Common
Stock traded on any other Trading Market, it will then include in such
application all of the Conversion Shares and Warrant Shares, and will take such
other action as is necessary to cause all of the Conversion Shares and Warrant
Shares to be listed or quoted on such other Trading Market as promptly as
possible.  The Company will then use commercially reasonable efforts to continue
the listing or quotation and trading of its Common Stock on a Trading Market
until the later of (i) the five year anniversary of the Closing Date, (ii) the
date no Shares or Warrants are outstanding and (iii) the end of the Protection
Period, and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market until such
later date.
 
4.10        Reimbursement.  If any Purchaser becomes involved in any capacity in
any Proceeding by or against any Person who is a stockholder of the Company
(except as a result of sales, pledges, margin sales and similar transactions by
such Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred.  The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person.  The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.
 
           4.11        Equal Treatment of Purchasers.  No consideration
(including any modification of any Transaction Document) shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the Purchasers that are parties to such Transaction
Document. For clarification purposes, this provision constitutes a separate
right granted to each Purchaser by the Company and negotiated separately by each
Purchaser, and is intended for the Company to treat the Purchasers as a class
and shall not in any way be construed as the Purchasers acting in concert or as
a group with respect to the purchase, disposition or voting of Securities or
otherwise.
 
4.12              Reserved.


4.13        Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Shares and Warrant Shares pursuant to the Transaction Documents, are
unconditional and absolute, but subject to the terms and conditions of the
Transaction Documents, and not subject to any right of set off, counterclaim,
delay or reduction, regardless of the effect of any such dilution or any claim
the Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.


31

--------------------------------------------------------------------------------



4.14          Preservation of Corporate Existence.  The Company shall preserve
and maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.


4.15          DTC Program.  At all times that the Shares or Warrants are
outstanding, the Company will employ as the transfer agent for the Common Stock
and Warrant Shares a participant in the Depository Trust Company Automated
Securities Transfer Program and cause the Common Stock to be transferable
pursuant to such program.


4.16          Form D; Blue Sky Filings.  The Company agrees to timely file a
Form D with respect to the sale of the Securities by the Company under this
Agreement as required under Regulation D. The Company shall take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Securities for, sale to the Purchasers at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.


4.17          Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.


4.18          Exercise Procedure.  The form of Notice of Exercise included in
the Warrants sets forth the totality of the procedures required of the
Purchasers in order to exercise the Warrants.  No additional legal opinion,
other information or instructions shall be required of the Purchasers to
exercise their Warrants.  The Company shall honor exercises of the Warrants and
shall deliver Warrant Shares in accordance with the terms, conditions and time
periods set forth in the Transaction Documents.


4.19          Maintenance of Property.  The Company shall keep all of its
property, which is necessary or useful to the conduct of its business, in good
working order and condition, ordinary wear and tear excepted.


4.20   Certain Transactions and Confidentiality. Each Purchaser, severally and
not jointly with the other Purchasers, covenants that neither it, nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales, of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly disclosed or required to be disclosed, whichever occurs first, in
the Form 8-K described in Section 4.4.  Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed or required
to be publicly disclosed, whichever occurs first, by the Company in such Form
8-K, such Purchaser will maintain the confidentiality of the existence and terms
of this transaction and the information included in the Transaction Documents
and the Disclosure Letter.  Notwithstanding the foregoing, and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in effecting transactions in any
32

--------------------------------------------------------------------------------



securities of the Company after the time that the transactions contemplated by
this Agreement are required to be disclosed in the Form 8-K described in Section
4.4, (ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
Securities Laws from and after the time that the transactions contemplated by
this Agreement are first disclosed or required to be disclosed, whichever occurs
first, in the Form 8-K described in Section 4.4, and (iii) no Purchaser shall
have any duty of confidentiality to the Company or its Subsidiaries after the
filing of such Form 8-K or after the date such Form 8-K is required to have been
filed, whichever occurs first.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.


4.21          Reserved.


4.22          Dispute Resolution under the Certificate of
Designation. Capitalized terms used in this Section 4.22 but not otherwise
defined shall have the meanings given to them in the Certificate of Designation.


(a)          Submission to Dispute Resolution.


(i)          In the case of a dispute relating to a Closing Bid Price, a Closing
Sale Price, a Conversion Price or a fair market value or the arithmetic
calculation of a Conversion Rate (as the case may be) (including, without
limitation, a dispute relating to the determination of any of the foregoing),
the Company or the applicable Purchaser (as the case may be) shall submit the
dispute to the other party via facsimile (A) if by the Company, within two (2)
Business Days after the occurrence of the circumstances giving rise to such
dispute or (B) if by such Purchaser at any time after such Purchaser learned of
the circumstances giving rise to such dispute. If such Purchaser and the Company
are unable to promptly resolve such dispute relating to such Bid Price, such
Closing Bid Price, such Closing Sale Price, such Conversion Price, such fair
market value, or the arithmetic calculation of such Conversion Rate (as the case
may be), at any time after the second (2nd) Business Day following such initial
notice by the Company or such Purchaser (as the case may be) of such dispute to
the Company or such Purchaser (as the case may be), then such Purchaser may, at
its sole option, select an independent, reputable investment bank to resolve
such dispute.


(ii)          Such Purchaser and the Company shall each deliver to such
investment bank (A) a copy of the initial dispute submission so delivered in
accordance with the first sentence of this Section 4.22 and (B) written
documentation supporting its position with respect to such dispute, in each
case, no later than 5:00 p.m. (New York time) by the fifth (5th) Business Day
immediately following the date on which such Purchaser selected such investment
bank (the “Dispute Submission Deadline”) (the documents referred to in the
immediately preceding clauses (A) and (B) are collectively referred to herein as
the “Required Dispute Documentation”) (it being understood and agreed that if
either such Purchaser or the Company fails to so deliver all of the Required
Dispute Documentation by the Dispute Submission Deadline, then the party who
fails to so submit all of the Required Dispute Documentation shall no longer be
entitled to (and hereby waives its right to) deliver or submit any written
documentation or other support to such investment bank with respect to such
dispute and such investment bank shall resolve such dispute based solely on the
Required Dispute Documentation that was delivered to such investment bank prior
to the Dispute Submission Deadline). Unless otherwise agreed to in writing by
both the Company and such Purchaser or otherwise requested by such investment
bank, neither the Company nor such Purchaser shall be entitled to deliver or
submit any written documentation or other support to such
33

--------------------------------------------------------------------------------



investment bank in connection with such dispute (other than the Required Dispute
Documentation) .


(iii)          The Company and such Purchaser shall cause such investment bank
to determine the resolution of such dispute and notify the Company and such
Purchaser of such resolution no later than ten (10) Business Days immediately
following the Dispute Submission Deadline. The fees and expenses of such
investment bank shall be borne solely by the Company, and such investment bank’s
resolution of such dispute shall be final and binding upon all parties absent
manifest error.


(b)          Miscellaneous. The Company expressly acknowledges and agrees that
the terms of the Certificate of Designation and each other applicable
Transaction Document shall serve as the basis for the selected investment bank’s
resolution of the applicable dispute, such investment bank shall be entitled
(and is hereby expressly authorized) to make all findings, determinations and
the like that such investment bank determines are required to be made by such
investment bank in connection with its resolution of such dispute and in
resolving such dispute such investment bank shall apply such findings,
determinations and the like to the terms of the Certificate of Designation and
any other applicable Transaction Documents, (iii) such Purchaser (and only such
Purchaser), in its sole discretion, shall have the right to submit any dispute
described in this Section 4.22 to any state or federal court sitting in New
York, New York in lieu of utilizing the procedures set forth in this Section
4.22 and (iv) nothing in this Section 4.22 shall limit such Purchaser from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in this Section 4.22).


4.24          Subsequent Equity Sales.  From the date hereof until the end of
the Protection Period, the Company and its Subsidiaries will not, without the
consent of the Purchasers, enter into any Equity Line of Credit or similar
agreement, issue or agree to issue Variable Priced Equity Linked Instruments nor
issue or agree to issue any of the foregoing or equity with price reset rights
(subject to adjustment for stock splits, distributions, dividends,
recapitalizations and the like) (collectively, a “Variable Rate Transaction”). 
For purposes hereof, “Equity Line of Credit” shall include any transaction
involving a written agreement between the Company, its Subsidiaries and an
investor or underwriter whereby the Company or its Subsidiaries has the right to
“put” its securities to the investor or underwriter over an agreed period of
time and at an agreed price or price formula, and “Variable Priced Equity Linked
Instruments” shall include: (A) any debt or equity securities which are
convertible into, exercisable or exchangeable for, or carry the right to receive
additional shares of Common Stock or Common Stock Equivalents or any of the
foregoing at a price that can be reduced either (1) at any conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for Common Stock at any time after the initial
issuance of such debt or equity security, or (2) with a fixed conversion,
exercise or exchange price that is subject to being reset at some future date at
any time after the initial issuance of such debt or equity security due to a
change in the market price of the Company’s or its Subsidiaries’ Common Stock
since date of initial issuance or upon the issuance of any debt, equity or
Common Stock Equivalent unless such adjustment is calculated pursuant to a
standard weighted average formula, and (B) any amortizing convertible security
which amortizes prior to its maturity date, where the Company or its
Subsidiaries is required or has the option to (or any investor in such
transaction has the option to require the Company or its Subsidiaries to make
such amortization payments in shares of Common Stock which are valued at a price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security (whether or not such payments in stock are subject to certain equity
conditions).  For purposes of determining the total consideration for a
convertible instrument (including a right to purchase equity of the Company or
its Subsidiaries) issued, subject to an original issue or similar discount or
which principal amount is directly or indirectly increased after issuance, the
consideration will be deemed to be the actual net cash amount received by the
Company in consideration of the original issuance of such convertible
instrument.


34

--------------------------------------------------------------------------------



ARTICLE V.
MISCELLANEOUS
 
5.1         Termination.  This Agreement may be terminated by any Purchaser, as
to such Purchaser’s obligations hereunder only and without any effect whatsoever
on the obligations between the Company and the other Purchasers, by written
notice given at any time to the Company, if the Closing has not been consummated
on or before November 30, 2017; provided, however, that such termination will
not affect the right of any party to sue for any breach by any other party (or
parties).  In the event of any termination by a Purchaser under this Section
5.1, the Company shall promptly (and in any event within two (2) Business Days
of such termination) refund all of such Purchaser’s subscription amount.
 
5.2         Fees and Expenses.  Except as expressly set forth in the Transaction
Documents, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  Except as set forth in the Warrants, the Company
shall pay all Transfer Agent fees, stamp taxes and other similar taxes and
duties levied in connection with the delivery of any Securities to the
Purchasers. At the Closing the Company agrees to pay additional legal fees of
G&M in the amount of $10,000, counsel to some of the Purchasers, incurred in
connection with the negotiation, execution and delivery of the Transaction
Documents.
 
5.3         Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, and including the Disclosure Letter, contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.


5.4         Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: BioSig Technologies,
Inc., 12424 Wilshire Blvd, Suite 745, Los Angeles, CA 90025, Attn: Kenneth L.
Londoner, Chief Executive Officer, e-mail: klondoner@biosigtech.com, with a copy
by fax only to (which shall not constitute notice): Haynes and Boone, LLP, 30
Rockefeller Plaza, 26th Floor, New York, NY 10112, Attn: Rick Werner, Esq.,
facsimile: (212) 884-8234, and (ii) if to the Purchasers, to: the addresses and
fax numbers indicated on the signature pages hereto, with an additional copy by
fax only to (which shall not constitute notice): Grushko & Mittman, P.C., 515
Rockaway Avenue, Valley Stream, New York 11581, Attn: Edward M. Grushko, Esq.,
facsimile: (212) 697-3575.


5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding at least
a majority of the component of the affected Securities then
35

--------------------------------------------------------------------------------



outstanding or, in the case of a waiver, by the party against whom enforcement
of any such waived provision is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.  As employed herein, “consent” shall mean
consent of the holders of the majority of the then outstanding effected
component of the Securities on the date such consent is requested or required.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.” 
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.7.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then in addition to the
obligations of the Company under Section 4.7, the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.


5.10         Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities at the Closings for
the applicable statute of limitations.
 
5.11         Execution.  This Agreement may be executed in two or more
counterparts, all of which
36

--------------------------------------------------------------------------------



when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to each other party, it being understood that the parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
5.12         Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded exercise notice concurrently with the return to
such Purchaser of the aggregate exercise price paid to the Company for such
shares and the restoration of such Purchaser’s right to acquire such shares
pursuant to such Purchaser’s Warrant (including, issuance of a replacement
warrant certificate evidencing such restored right).


5.14         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
surrender and cancellation thereof (in the case of mutilation), or in lieu of
and substitution therefor, a new certificate or instrument, but only upon
receipt of evidence reasonably satisfactory to the Company of such loss, theft,
destruction, or mutilation, and of the ownership of such Security.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity and
bonds) associated with the issuance of such replacement Securities.
 
5.15         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
5.16         Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee,
37

--------------------------------------------------------------------------------



receiver or any other Person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
 
5.17         Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereof or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in its review and negotiation of the
Transaction Documents.  For reasons of administrative convenience only, each
Purchaser and its respective counsel have chosen to communicate with the Company
through G&M.  G&M does not represent all of the Purchasers.  The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by any of the Purchasers.  It is expressly understood and agreed that
each provision contained in this Agreement and in each other Transaction
Document is between the Company and a Purchaser, solely, and not between the
Company and the Purchasers collectively and not between and among the
Purchasers.  No Purchaser shall act in concert, as a group, or together with any
other Purchaser with regard to any vote of the stockholders of the Company.


5.18         Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts due thereunder have been paid
notwithstanding the fact that the instrument or security pursuant to which such
partial liquidated damages or other amounts are due and payable shall have been
canceled.


5.19         Saturdays, Sundays, Holidays, etc.     If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.20         Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.


5.21          Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document.  Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the
38

--------------------------------------------------------------------------------



Company under the Transaction Documents for payments in the nature of interest
shall not exceed the maximum lawful rate authorized under applicable law (the
“Maximum Rate”), and, without limiting the foregoing, in no event shall any rate
of interest or default interest, or both of them, when aggregated with any other
sums in the nature of interest that the Company may be obligated to pay under
the Transaction Documents exceed such Maximum Rate.  It is agreed that if the
maximum contract rate of interest allowed by law and applicable to the
Transaction Documents is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to the
Transaction Documents from the Closing Date thereof forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.
 
5.22         WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.


5.23          Equitable Adjustment.  Trading volume amounts, price/volume
amounts and similar figures in the Transaction Documents shall be equitably
adjusted (but without duplication) to offset the effect of stock splits, similar
events and as otherwise described in this Agreement and Warrants. 


(Signature Pages Follow)
 


39

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




BIOSIG TECHNOLOGIES, INC.
 
Address for Notice:
 
 
 
 
12424 Wilshire Blvd, Suite 745
Los Angeles, CA 90025
E-mail: klondoner@biosigtech.com
By: 
 
 
 
Name:
Kenneth L. Londoner
 
 
Title: 
Chief Executive Officer
 
 
 
 
 
With a copy to (which shall not constitute notice):
 
 
 
 
 
Haynes and Boone, LLP
30 Rockefeller Plaza, 26th Floor
New York, NY 10112
Attn: Rick Werner, Esq.
Fax: (212) 884-8234
 
 







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]


40

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO BIOSIG TECHNOLOGIES, INC.
SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser: _________________________________________




Address of Purchaser:  __________




Signature of Authorized Signatory of Purchaser:
__________________________________________




Name of Authorized Signatory: ________________________________________




Title of Authorized Signatory:
__________________________________________________




Address for Delivery of Securities to Purchaser (if not same as address for
notice):








Subscription Amount: ________________


Preferred Shares: _____________


Warrants: ______________






41

--------------------------------------------------------------------------------



SCHEDULES AND EXHIBITS




Exhibit A          Form of Class A Warrant
Exhibit B          Certificate of Designation
Exhibit C          Registration Rights Agreement
Exhibit D          Form of Legal Opinion
Exhibit E          Form of Investor Questionnaire




Schedule 3.1
Schedule 3.1(e)
Schedule 3.1(g)
Schedule 3.1(i)
Schedule 3.1(o)
Schedule 3.1(p)
Schedule 3.1(s)
Schedule 3.1(v)
Schedule 3.1(w)
Schedule 3.1(bb)
Schedule 3.1(ee)
Schedule 3.1(ff)
Schedule 4.6
Schedule 4.24
 
 
 
42